DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory anticipatory-type double patenting as being unpatentable over claims 1-5, 8-15, 17-21 and 25 of US Patent 11,072,389.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are a broader recitation of the subject matter of claims 1-5, 8-15, 17-21 and 25 of US Patent 11,072,389.  Thus the invention of the more specific claims of US Patent 11,072,389 is in effect a "species" of the invention of claims 1-20, respectively of the instant application.  Since it has been held that the generic invention is anticipated by the species, claims 1-20 are not patentably distinct from the respective mentioned claims 1-5, 8-15, 17-21 and 25 of US Patent 11,072,389.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 introduces the element “a four-bar linkage” in line 4, however a three bar structure is claimed “pair of upper bar segments” and “a lower bar” in lines 5-7.  It is unclear how a four bar linkage can only have three bars (two upper and one lower).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0124286) in view of Weiss (US 2020/0262266).
With respect to claim 7, Hayashi discloses a three-wheeled vehicle (10), comprising: a pair of front wheels (12L, 12R) coupled to a tiltable chassis (20) by a tilt linkage (30), such that the pair of front wheels (12L, 12R) and the chassis (20) are configured to tilt in unison with respect to a roll axis of the chassis (20); a single rear wheel (paragraph 33 ‘the vehicle 10 may be a three-wheel vehicle which has two (left and right) front wheels and a single rear wheel’) coupled to the chassis (20), the rear wheel comprising a hub motor (paragraph 33) configured to drive the rear wheel to propel the vehicle; an orientation sensor (44) configured to detect directional information regarding a net force vector applied to the chassis (paragraph 48); a tilt actuator (25) operatively coupled to the chassis and configured to selectively tilt the chassis (20); and a controller (paragraph 57) including processing logic configured to selectively control the tilt actuator based on the directional information from the orientation sensor.  (Figs. 1-18, paragraphs 30-193.)  Hayashi is silent regarding tilt linkage comprises a four-bar linkage having a pair of upper bar segments coupled to the chassis at spaced-apart respective inboard joints, and wherein the inboard joints of the upper bar segments are each disposed outboard of a central chassis joint of a lower bar of the tilt linkage.  Weiss teaches tilt linkage (figs. 25e-f) comprises a four-bar linkage having a pair of upper bar segments (12a’’’, 12b’’’)  coupled to the chassis at spaced-apart respective inboard joints (13a’’’, 13b’’’), and wherein the inboard joints (13a’’’, 13b’’’) of the upper bar segments are each disposed outboard of a central chassis joint (15) of a lower bar (14) of the tilt linkage.  (Figs, 1-67, paragraphs 169-286.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the determination structure as described in Weiss into the invention of Hayashi so that the track width of the front wheels with the ground is increased, providing a stability benefit.  (Paragraph 223.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Weiss, as applied to claim 7 above, and further in view of Carabelli et al. (US 2012/0310478).
With respect to claim 15, Hayashi, as modified, is silent regarding a steering actuator.  Carabelli et al. teaches of a steering actuator (15) operatively coupled to the pair of front wheels (3) by a steering linkage (13’’), and configured to selectively steer the front wheels (3); wherein the steering actuator (15) is coupled to a handlebar (11) of the rider support platform.  (Figs. 1-4, paragraphs 16-58.)  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the structure as described in Carabelli et al. into the invention of Hayashi, as modified, to provide torque to steer the front wheels.  (Paragraph 21.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614